Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1–11 and 17–22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the valve (76) must be shown or the feature(s) canceled from the claim(s).  Though figures 7–8, do have a callout number, 76, designated for the valve, the callout only appears to be pointing to an inlet to the pipe extension 32.  More detail is needed to determine, how this valve functions within 50A.  
Additionally, it is unclear exactly where element 50A is located within the system.  In figures 7 and 8 it is shown that the 50A is located within the tank and connected to the water supply.  Figures 10 and 11 do not illustrate the claimed element 50A located according to claims 12 and 23.  Furthermore, the figures do not illustrate element 50A having two inlets.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12–16 and 21–26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “a valve disposed within the fluid valve” in lines 6–7.  It is unclear as to what is meant by a valve within a valve.  Figures 7–8 and paragraph 76 of Applicant’s Specification reference a valve 50A.  However, it appears as though there is a valve 54A in a fitting.  It is unclear how element 50A is a valve and the Specification and the Figures do not provide sufficient information to discern what is being claimed.
Claim 23 also has the above described issues. 
Additionally, the figures do not describe the limitations within claims 12 and 23 in terms of being connected to the water supply and the location of the two outlets. 
Claim 12 recites the limitation "the electrically-powered fluid valve" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the electrically-powered fluid valve" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
It is believed that "the electrically-powered fluid valve" is the same as the “electrically-controlled fluid valve.”  In order to expedite prosecution, this understanding will be used moving forward.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753